 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   STEPHEN CHRISTOPHER                                 No. 2:17-cv-2030 AC P
     DUNCKHURST,
11
                          Petitioner,
12                                                       ORDER AND FINDINGS &
              v.                                         RECOMMENDATIONS
13
     RON RACKLEY,
14
                          Respondent.
15

16

17            Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with an application to proceed in forma pauperis.

19      I.         Application to Proceed In Forma Pauperis

20            Examination of the in forma pauperis application reveals that petitioner is unable to afford

21   the costs of suit. ECF No. 10. Accordingly, the application to proceed in forma pauperis will be

22   granted. See 28 U.S.C. § 1915(a).

23      II.        Procedural History

24            The petition was originally filed in the Ninth Circuit Court of Appeal as an application to

25   file a second or successive petition. ECF No. 2. The Ninth Circuit denied the application as

26   unnecessary because petitioner is challenging the denial of his petition for resentencing under

27   Proposition 36. Id. The application was transferred to this court as a petition for writ of habeas

28   corpus and deemed filed on February 15, 2017. Id. at 2.
                                                         1
 1                 Because the petition was initially filed as an application to file a second or successive
 2   petition, it was not on the petition form used by this district and, as a result, it was missing nearly
 3   all of the necessary information regarding petitioner’s underlying conviction and state court
 4   proceedings. It was also unclear whether petitioner was challenging the denial of his petition for
 5   recall, the language of the statute, or both. The petition was therefore dismissed with leave to
 6   amend so that petitioner could provide the necessary information regarding his conviction and
 7   clarify his grounds for relief. ECF No. 5. The first amended petition is now before the court.
 8   ECF No. 9.
 9          III.      Petition
10                 The federal petition challenges the state court’s denial of a petition to recall petitioner’s
11   2005 conviction for unlawful taking of a vehicle. ECF No. 9 at 1, 4-5. Petitioner asserts that the
12   state court denied his request to recall his sentence on the ground of a prior conviction that
13   rendered him ineligible for recall. Id. at 5. He argues that the denial, as well as the language of
14   the statute itself, violated his rights under the Sixth and Fourteenth Amendments because the
15   Third District Court of Appeal interpreted the statute differently than the Fifth District Court of
16   Appeal with respect to what constitutes a disqualifying “prior” conviction. Id. In petitioner’s
17   case, the Third District Court of Appeal held that “the disqualifying ‘prior’ conviction need only
18   occur before the court decides whether the inmate is eligible for resentencing under [Proposition
19   36].” People v. Dunckhurst, 226 Cal. App. 4th 1034, 1041 (2014). On the other hand, the Fifth
20   District Court of Appeal has held that to count as a “prior” conviction that makes a petitioner
21   ineligible, the conviction must have occurred prior to the sentence on which the petitioner seeks
22   resentencing. People v. Spiller, 2 Cal. App. 5th 1014, 1026 (2015).
23                 Rule 4 of the Habeas Rules requires the court to summarily dismiss a habeas petition “[i]f
24   it plainly appears from the petition and any attached exhibits that the petitioner is not entitled to
25   relief in the district court.” For the reasons set forth below, the petition fails to state cognizable
26   claims for relief and must be dismissed.
27   ////
28   ////
                                                              2
 1          The California Court of Appeal has explained the Proposition 36 recall process as follows:
 2                  On November 6, 2012, [California] voters approved Proposition 36,
                    the Three Strikes Reform Act of 2012, which amended sections 667
 3                  and 1170.12 and added section 1170.126 (hereafter the Act). . . .
                    The Act . . . created a postconviction release proceeding whereby a
 4                  prisoner who is serving an indeterminate life sentence imposed
                    pursuant to the three strikes law for a crime that is not a serious or
 5                  violent felony and who is not disqualified, may have his or her
                    sentence recalled and be sentenced as a second strike offender
 6                  unless the court determines that resentencing would pose an
                    unreasonable risk of danger to public safety. (§ 1170.126.)
 7

 8   People v. Yearwood, 213 Cal. App. 4th 161, 167-68 (2013). Subsection (e)(3) of Penal Code §
 9   1170.126 states that “[a]n inmate is eligible for resentencing if: The inmate has no prior
10   convictions for any of the offenses appearing in . . . clause (iv) of subparagraph (C) of paragraph
11   (2) of subdivision (c) of Section 1170.12.” The state court found that petitioner’s 2010 conviction
12   for assault was one of the offenses covered by California Penal Code § 1170.12(c)(2)(C)(iv), and
13   because it occurred prior to the decision on his petition for recall of sentence, it disqualified him
14   for resentencing under Proposition 36. Dunckhurst, 226 Cal. App. 4th at 1042.
15          “[I]t is not the province of a federal habeas court to reexamine state-court determinations
16   on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Middleton v. Cupp, 768
17   F.2d 1083, 1085 (9th Cir. 1985) (habeas relief “is unavailable for alleged error in the
18   interpretation or application of state law”). This includes the interpretation or application of state
19   sentencing laws. See Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989) (declining to
20   address “[w]hether assault with a deadly weapon qualifies as a ‘serious felony’ under California’s
21   sentence enhancement provisions [because it] is a question of state sentencing law”). The
22   exception is if “the state court’s finding was so arbitrary or capricious as to constitute an
23   independent due process . . . violation.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). It is a
24   question of state law whether “prior” refers to the date the court decides a petitioner’s eligibility
25   for resentencing or the date of the sentence for which resentencing is sought. Accordingly,
26   petitioner’s claim that the Third District Court’s of Appeal’s interpretation is wrong is not
27   cognizable in federal court.
28   ////
                                                       3
 1          To the extent it appears that petitioner is attempting to argue that the state court’s
 2   interpretation was arbitrary or capricious, both the allegations of the petition and the court of
 3   appeal’s opinion demonstrate otherwise. Petitioner argues that the Court of Appeal should not
 4   have considered the “language of voter intent” when determining how to interpret the statute
 5   (ECF No. 9 at 4), and the opinion further reveals that the court analyzed the verb tense of the
 6   statute in determining which event the disqualifying conviction had to precede. See Dunckhurst,
 7   226 Cal. App. 4th at 1042 (“Here, the use of the present tense language ‘has’ indicates the
 8   convictions must have occurred only before the time the court decides the inmate’s petition for
 9   recall of sentence.”). Accordingly, there is no support for the claim that the state court’s
10   interpretation was arbitrary or capricious.
11          To the extent petitioner appears to claim that the language of the statute is
12   unconstitutionally vague, his claim fails. “As a basic principle of due process under the Fifth
13   Amendment, a state law must establish adequate guidelines to govern the exercise of discretion
14   by state officials so that the law neither ‘authorizes [n]or even encourages arbitrary and
15   discriminatory enforcement.’” Hess v. Bd. of Parole & Post-Prison Supervision, 514 F.3d 909,
16   913 (9th Cir. 2008) (alteration in original) (quoting Hill v. Colorado, 530 U.S. 703, 732 (2000)).
17   “[A] state statute should not be deemed facially invalid unless it is not readily subject to a
18   narrowing construction by the state courts.” Erznoznik v. City of Jacksonville, 422 U.S. 205, 216
19   (1975) (citation omitted). “The judgment of federal courts as to the vagueness or not of a state
20   statute must be made in the light of prior state constructions of the statute.” Wainwright v. Stone,
21   414 U.S. 21, 22 (1973).
22          “[A] state court’s interpretation of state law, including one announced on direct appeal of
23   the challenged conviction, binds a federal court sitting in habeas corpus.” Bradshaw v. Richey,
24   546 U.S. 74, 76 (2005) (citations omitted).
25                  Where an intermediate appellate state court rests its considered
                    judgment upon the rule of law which it announces, that is a datum
26                  for ascertaining state law which is not to be disregarded by a federal
                    court unless it is convinced by other persuasive data that the highest
27                  court of the state would decide otherwise. This is the more so
                    where . . . the highest court has refused to review the lower court’s
28                  decision rendered in one phase of the very litigation which is now
                                                       4
 1                   prosecuted by the same parties before the federal court. True, some
                     other court of appeals . . . may in some other case arrive at a
 2                   different conclusion and the [state] Supreme Court . . . ,
                     notwithstanding its refusal to review the state decision against the
 3                   petitioner may hold itself free to modify or reject the ruling thus
                     announced. . . . [However, t]he law thus announced and applied is
 4                   the law of the state applicable in the same case and to the same
                     parties in the federal court and . . . the federal court is not free to
 5                   apply a different rule however desirable it may believe it to be, and
                     even though it may think that the state Supreme Court may
 6                   establish a different rule in some future litigation.
 7   West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237-38 (1940).

 8           Accordingly, this court is bound by the Third District Court of Appeal’s interpretation of

 9   the statute, which cures any vagueness that might exist as to the temporal boundaries of a “prior”

10   conviction.1 Moreover, even if the court were to be persuaded that the California Supreme Court

11   would instead adopt the Fifth District Court of Appeal’s interpretation in Spiller,2 petitioner’s

12   vagueness claim still fails because that decision would equally cure any alleged vagueness.

13   Petitioner would then be left with a claim that the Third District Court of Appeal misinterpreted

14   California law. As previously explained, such an error of state law would not present a federal

15   claim for relief.

16           Petitioner’s claim that the Third District Court of Appeal’s decision violated his right to

17   equal protection also fails. “The fourteenth amendment’s equal protection clause announces a

18   fundamental principle: the State must govern impartially. General rules that apply evenhandedly

19   to all persons within the jurisdiction unquestionably comply with this principle.” McQueary v.

20   Blodgett, 924 F.2d 829, 834 (1991) (citations and internal quotation marks omitted). Section

21   1170.126 applies evenhandedly, as it applies to all individuals convicted of a third strike prior to

22   the enactment of Proposition 36. However, “[t]he equal protection clause also requires that the

23   law be evenhanded as actually applied. Under the prevailing rational-basis test, plaintiffs in

24   appellant’s position bear the burden of establishing a prima facie case of uneven application.” Id.

25   at 835 (applying rational-basis test to challenge to sentencing law where alleged denial of equal

26
     1
27     Although the California Supreme Court initially granted review of petitioner’s appeal, it later
     dismissed the case. ECF No. 9 at 30.
28   2
       The California Supreme Court denied review in Spiller.
                                                    5
 1   protection was not based on membership in a suspect class). “[A] mere demonstration of
 2   inequality is not enough; the Constitution does not require identical treatment. There must be an
 3   allegation of invidiousness or illegitimacy in the statutory scheme before a cognizable claim
 4   arises: it is a ‘settled rule that the Fourteenth Amendment guarantees equal laws, not equal
 5   results.’” Id. (quoting Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 273 (1979)).
 6          Petitioner provides a single example of the law being applied differently, which is
 7   insufficient to state a claim. See id. (finding allegations that other felons received sentences more
 8   lenient that appellant for more serious offenses, even if true, were insufficient to establish a prima
 9   facie case equal protection claim). Furthermore, there is no evidence of invidiousness or
10   illegitimacy in the differing outcomes, as the Fifth District Court of Appeal’s decision was
11   informed by the California Supreme Court’s decision in People v. Johnson, 61 Cal. 4th 674
12   (2015), which was issued after the Third District Court of Appeal’s ruling in petitioner’s case.
13   Spiller, 2 Cal. App. 5th at 1025-26. Nor are differences in statutory interpretation between courts
14   of appeal sufficient to show a denial of equal protection. See Habibi v. Holder, 673 F.3d 1082
15   (9th Cir. 2011) (“No court has ever held that the mere existence of a circuit split on an issue of
16   statutory interpretation violates due process or equal protection, and we decline [the] invitation to
17   do so here.).
18          Finally, even if petitioner were successful and the court found that his 2010 conviction did
19   not make him ineligible for resentencing, his success would not necessarily spell speedier release
20   because he could still be denied resentencing on the ground that he posed an unreasonable risk to
21   public safety. Cal. Penal Code § 1170.126(f).
22                   By its terms, the statute does not create an entitlement to
                     resentencing; the finding of a fact that renders a petitioner ineligible
23                   for resentencing deprives him or her of an opportunity to have the
                     trial court make a discretionary determination as to whether he or
24                   she should be resentenced. Moreover, Proposition 36 does not
                     automatically reduce, recall, or vacate any sentence by operation of
25                   law. It is up to the inmate to petition for recall of the sentence, and
                     at all times prior to the trial court’s resentencing determination, the
26                   petitioner’s original third-strike sentence remains in effect.
27   People v. Perez, 4 Cal. 5th 1055, 1064 (2018). “[W]hen a prisoner’s claim would not ‘necessarily
28   spell speedier release,’ that claim does not lie at ‘the core of habeas corpus,’” Skinner v. Switzer,
                                                        6
 1   562 U.S. 521, 535 n.13 (2011) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)), and “if a
 2   state prisoner’s claim does not lie at ‘the core of habeas corpus,’ it may not be brought in habeas
 3   corpus but must be brought, ‘if at all,’ under § 1983,” Nettles v. Grounds, 830 F.3d 922, 931 (9th
 4   Cir. 2016) (internal citations omitted). Accordingly, the court lacks habeas jurisdiction over
 5   petitioner’s claim.
 6          IV.      Certificate of Appealability
 7                Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
 8   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
 9   certificate of appealability may issue only “if the applicant has made a substantial showing of the
10   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
11                For the reasons set forth in these findings and recommendations, a substantial showing of
12   the denial of a constitutional right has not been made in this case. Therefore, no certificate of
13   appealability should issue.
14                Accordingly, IT IS HEREBY ORDERED that:
15                1. Petitioner’s application to proceed in forma pauperis (ECF No. 10) is granted.
16                2. Petitioner’s motion for appointment of counsel (ECF No. 11) is denied.
17                3. The Clerk of the Court shall randomly assign a United States District Judge to this
18   action.
19                IT IS FURTHER RECOMMENDED that:
20                1. Petitioner’s application for a writ of habeas corpus be dismissed.
21                2. This court decline to issue the certificate of appealability referenced in 28 U.S.C.
22   § 2253.
23                These findings and recommendations are submitted to the United States District Judge
24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
25   after being served with these findings and recommendations, petitioner may file written
26   objections with the court. Such a document should be captioned “Objections to Magistrate
27   Judge’s Findings and Recommendations.” Petitioner is advised that failure to file objections
28   ////
                                                           7
 1   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
 2   Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: March 29, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
